Citation Nr: 0822140	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  04-31 765A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from March 1986 to March 
1990.  

This appeal arises from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas.  

The Board of Veterans' Appeals (Board) in October 2007 issued 
a decision denying all the other issues on appeal and 
remanding the issue of service connection for hepatitis C.  
The veteran has been afforded a VA examination and a medical 
opinion has been obtained.  Stegall v. West, 11  Vet. 
App. 268 (1998).  The claim has been returned to the Board 
for further appellate review.  


FINDINGS OF FACT

1.  Service medical records do not include any diagnosis of 
hepatitis C.  

2.  Serology testing in October 2001 was positive for 
hepatitis C.  

3.  Competent medical evidence does not link the veteran's 
hepatitis C to service.  


CONCLUSION OF LAW

Hepatitis C was not incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, 487 F. 3d. 881 
(Fed. Cir. 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

By letters dated in April 2002, June 2004, August 2004, May 
2005, August 2005 and October 2007, the RO satisfied VA's 
foregoing notice requirements such that a reasonable person 
could be expected to understand what was needed to 
substantiate her claim, and thus the essential fairness of 
the adjudication was not frustrated.  Accordingly, the Board 
concludes that, even assuming a notice error, that error was 
harmless.  See Medrano v. Nicholson, 21 Vet. App. 165 (2007); 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A letter was sent to the veteran in 
April 2006 providing her the information required by Dingess.

With respect to VA's duty to assist, the Board notes that the 
veteran's service medical records have been obtained, and the 
available records from the sources identified by the veteran, 
and which she authorized VA to request, have been associated 
with the claims folder.  38 U.S.C.A. § 5103A.  In August 2004 
the veteran was awarded Social Security Administration 
disability benefits, but since there is no question as to the 
date hepatitis C was first diagnosed after the veteran's 
separation from the service, the only medical records which 
would affect the outcome of her claim would be records of 
symptoms of hepatitis or positive testing in service.  For 
that reason the Board has concluded that delaying her claim 
to obtain additional post service medical records would not 
benefit the veteran and only further delay her claim.  

The veteran was afforded a VA examination and a medical 
opinion was obtained.  The Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the veteran will not be prejudiced as a result of the 
Board's adjudication of his claims. 

Service Connection for Hepatitis C

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The veteran contends that she contracted hepatitis C in 
service.  She asserts that while working as a psychiatric 
assistant restraining patients she was bitten and that the 
laboratory testing conducted at service separation 
demonstrated evidence of liver dysfunction.  The veteran 
agrees that the first diagnosis of hepatitis C appears in 
private medical records from October 2001.  

A review of the veteran's service medical records reveals 
they do not reflect any treatment for liver disease or 
hepatitis C.  She was hospitalized in service for 
gastrointestinal complaints in February 1989, but the 
diagnosis was unspecified gastritis and gastroduodenitis, 
rather than hepatitis.  On service separation examination in 
February 1990 her abdomen and viscera were found to be 
normal, and serology testing was described as nonreactive.  
On her Report of Medical History the veteran checked a 
history of stomach, liver or intestinal trouble, but this was 
identified by the examining physician as a reference to the 
aforementioned hospitalization for gastritis.  

In connection with the claim, the veteran's file was reviewed 
by a VA physician, and the veteran was examined.  The 
veteran's pertinent history was accurately recounted, and 
physical examination failed to reflect evidence of either 
chronic or acute liver disease, and no evidence of active 
hepatitis C infection was observed.  The examiner 
specifically noted that there was no evidence of abnormal 
liver enzymes recorded in service, and found it was unlikely 
any hepatitis C infection present was caused by the veteran's 
military duties.  Indeed, he questioned whether hepatitis C 
infection was present at all, as the positive finding 
occurred around the time the veteran was being treated for a 
possible autoimmune disease.  (He noted that false positives 
antibody results can  occur with active autoimmune disease.)  
Regardless, the examiner's conclusion was that it was 
unlikely hepatitis C was caused by the veteran's military 
service.  

Given the absence of evidence of hepatitis C in service, or 
for years thereafter, together with the adverse medical 
opinion outlined above, a basis upon which to grant service 
connection for hepatitis C has not been presented, and the 
appeal is denied.  

In reaching this conclusion, the veteran's contentions have 
been considered, and her 4 months of in-service medical 
training acknowledged.  However, an opinion by a VA 
physician, whose medical training would encompass years and 
who is recognized as qualified to interpret medical data, far 
outweighs the veteran's opinion, and his opinion directly 
opposes hers.  As such, the greater weight of the evidence is 
against the claim, and the appeal is denied.  


ORDER

Service connection for hepatitis C is denied.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


